
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4027
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 19, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To clarify authority granted under the Act
		  entitled An Act to define the exterior boundary of the Uintah and Ouray
		  Indian Reservation in the State of Utah, and for other
		  purposes.
	
	
		1.Clarification of
			 authorityThe Act entitled
			 An Act to define the exterior boundary of the Uintah and Ouray Indian
			 Reservation in the State of Utah, and for other purposes, approved
			 March 11, 1948 (62 Stat. 72), as amended by the Act entitled An Act to
			 amend the Act extending the exterior boundary of the Uintah and Ouray Indian
			 Reservation in the State of Utah so as to authorize such State to exchange
			 certain mineral lands for other lands mineral in character approved
			 August 9, 1955, (69 Stat. 544), is further amended by adding at the end the
			 following:
			
				5.In order to further clarify authorizations
				under this Act, the State of Utah is hereby authorized to relinquish to the
				United States, for the benefit of the Ute Indian Tribe of the Uintah and Ouray
				Reservation, State school trust or other State-owned subsurface mineral lands
				located beneath the surface estate delineated in Public Law 440 (approved March
				11, 1948) and south of the border between Grand County, Utah, and Uintah
				County, Utah, and select in lieu of such relinquished lands, on an
				acre-for-acre basis, any subsurface mineral lands of the United States located
				beneath the surface estate delineated in Public Law 440 (approved March 11,
				1948) and north of the border between Grand County, Utah, and Uintah County,
				Utah, subject to the following conditions:
					(1)Reservation by
				united statesThe Secretary
				of the Interior shall reserve an overriding interest in that portion of the
				mineral estate comprised of minerals subject to leasing under the Mineral
				Leasing Act (30
				U.S.C. 171 et seq.) in any mineral lands conveyed to the
				State.
					(2)Extent of
				overriding interestThe overriding interest reserved by the
				United States under paragraph (1) shall consist of—
						(A)50 percent of any
				bonus bid or other payment received by the State as consideration for securing
				any lease or authorization to develop such mineral resources;
						(B)50 percent of any
				rental or other payments received by the State as consideration for the lease
				or authorization to develop such mineral resources;
						(C)a 6.25 percent
				overriding royalty on the gross proceeds of oil and gas production under any
				lease or authorization to develop such oil and gas resources; and
						(D)an overriding
				royalty on the gross proceeds of production of such minerals other than oil and
				gas, equal to 50 percent of the royalty rate established by the Secretary of
				the Interior by regulation as of October 1, 2011.
						(3)Reservation by
				state of UtahThe State of
				Utah shall reserve, for the benefit of its State school trust, an overriding
				interest in that portion of the mineral estate comprised of minerals subject to
				leasing under the Mineral Leasing Act (30 U.S.C. 181 et seq.) in any
				mineral lands relinquished by the State to the United States.
					(4)Extent of
				overriding interestThe overriding interest reserved by the State
				under paragraph (3) shall consist of—
						(A)50 percent of any
				bonus bid or other payment received by the United States as consideration for
				securing any lease or authorization to develop such mineral resources on the
				relinquished lands;
						(B)50 percent of any
				rental or other payments received by the United States as consideration for the
				lease or authorization to develop such mineral resources;
						(C)a 6.25 percent
				overriding royalty on the gross proceeds of oil and gas production under any
				lease or authorization to develop such oil and gas resources; and
						(D)an overriding
				royalty on the gross proceeds of production of such minerals other than oil and
				gas, equal to 50 percent of the royalty rate established by the Secretary of
				the Interior by regulation as of October 1, 2011.
						(5)No obligation to
				leaseNeither the United States nor the State shall be obligated
				to lease or otherwise develop oil and gas resources in which the other party
				retains an overriding interest under this section.
					(6)Cooperative
				agreementsThe Secretary of the Interior is authorized to enter
				into cooperative agreements with the State and the Ute Indian Tribe of the
				Uintah and Ouray Reservation to facilitate the relinquishment and selection of
				lands to be conveyed under this section, and the administration of the
				overriding interests reserved hereunder.
					(7)TerminationThe
				overriding interest reserved by the Secretary of the Interior under paragraph
				(1), and the overriding interest reserved by the State under paragraph (3),
				shall automatically terminate 30 years after the date of enactment of this
				section.
					.
		
	
		
			Passed the House of
			 Representatives June 18, 2012.
			Karen L. Haas,
			Clerk
		
	
